DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (EP 3278934 B1) in view of Baars (7,770,694).
	With respect to claim 1, Suzuki teaches a high pass muffler (Figures 3-5, #40) disposed in an air exhaust passage (30, including inner surface of the outer housing surrounding path #30 and accommodating silencer #40) of a pneumatic tool (10), the high pass muffler comprising: an outer body having (see annotated view of Figure 3, provided below) an inner surface (defined by inner facing surfaces of outer body #1); an inner body (2) disposed within the outer body (1) and including an aperture (54); and a channel (46/48 – including partition walls #42/44 having ribs #58) formed along an inner surface (of outer body #1) and having a terminal end located proximate to the aperture (54) to form a Helmholtz type resonator (46/48).  
	Suzuki fails to explicitly teach wherein the outer body includes an inner surface such that the channel is formed in an inner surface.
	Baars teaches similar muffler device, wherein it is known to provide an outer body having (See annotated view of Figures 10-b, provided below, #1) an inner surface (2); an inner body (3) disposed within the outer body (1) and including an aperture (26-36); and a channel (40) formed in an inner surface (2) and having a terminal end located proximate to the aperture (26-36) to form a resonator.
	Because Suzuki teaches three separate components (inner body, partition walls and outer body) to form the channel/resonator, and Baars teaches forming with channel within a thickness of the outer body wall, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Suzuki, with the apparatus of Baars, so as to provide simple substitution of one known manufacturing technique for another, to provide the predictable result of successfully forming the Helmholtz resonator channels between an inner body and outer body by creating the channels within a thickness of the outer body as taught by Baars, as opposed to providing a separate partition wall in between the inner and outer bodies as taught by  Suzuki.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).


    PNG
    media_image1.png
    655
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    491
    media_image2.png
    Greyscale

	With respect to claim 2, Baars teaches wherein the muffler is tuned to resonate at any one of a quarter wavelength, a half wavelength, or a full wavelength of a target frequency (Col. 6, Lines 7-11).  
	With respect to claim 3, Suzuki and Baars are relied upon for the reasons and discsloures set forth above.  Suzuki further teaches muffler (40) for attenuating noise of a pneumatic tool (10), having an obvious, but unspecified noise operating range, defining a target frequency to be attenuated by said muffler (40).
	Suzuki and Baars fail to explicitly teach wherein the target frequency is in a range from 50 Hz to 10 kHz.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to wherein the target frequency is in a range from 50 Hz to 10 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, selecting a noise frequency to be attenuated within a noise operating range of the pneumatic tool device would be obvious to one of ordinary skill
	With respect to claim 4, Suzuki teaches wherein the channel (46/48 – including partition walls #42/44 having ribs #58) follows a circuitous path (defined by ribs #58).  
	With respect to claim 5, Suzuki teaches wherein the circuitous path has angular corners (defined by ribs #58).  
	With respect to claim 6, Suzuki teaches wherein the channel (46/48 – including partition walls #42/44 having ribs #58) follows a curved path (note curves formed by ribs #58).  
	With respect to claim 7, Suzuki and Baars are relied upon for the reasons and discsloures set forth above.  Suzuki further teaches an inner body (2) which appears to be a one-piece body.  
	Suzuki and Baars fail to teach wherein the inner body is assembled from two halves.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the inner body is assembled from two halves, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In this case, forming the one-piece body #2 from two halves would be obvious and involve routine skill.
	With respect to claim 8, Suzuki teaches wherein the inner body (2) is interference fit with the outer body (1).  
	With respect to claim 9, Suzuki teaches wherein a cross-section of the aperture (54) has any one of a square, round, polygon, or amorphous shape.  
	With respect to claim 10, Suzuki teaches wherein a portion (See exploded view of Figure 3 above, #3) of the muffler protrudes beyond the air exhaust passage (30, including inner surface of the outer housing surrounding path #30 and accommodating silencer #40).  
	With respect to claim 11, Suzuki teaches wherein the outer body (1) has a shape that corresponds to an inner surface of the air exhaust passage (30).  
	With respect to claim 12, Suzuki and Baars are relied upon for the reasons and disclosures set forth above.  Suzuki further teaches an outer body (1) which appears to be a one-piece body.  
	Suzuki and Baars fail to teach wherein the outer body is assembled from two halves.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the inner body is assembled from two halves, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In this case, forming the one-piece body #1 from two halves would be obvious and involve routine skill.
	With respect to claim 13, Suzuki teaches pneumatic tool (Figures 3-5, #10) comprising: an air intake passage (24/28); an air exhaust passage (30); and a muffler (40) disposed in an air exhaust passage (30, including inner surface of the outer housing surrounding path #30 and accommodating silencer #40) of a pneumatic tool (10), the high pass muffler comprising: an outer body having (see annotated view of Figure 3, provided above) an inner surface (defined by inner facing surfaces of outer body #1); an inner body (2) disposed within the outer body (1) and including an aperture (54); and a channel (46/48 – including partition walls #42/44 having ribs #58) formed along an inner surface (of outer body #1) and having a terminal end located proximate to the aperture (54) to form a Helmholtz type resonator (46/48).  
	Suzuki fails to explicitly teach wherein the outer body includes an inner surface such that the channel is formed in an inner surface.
	Baars teaches similar muffler device, wherein it is known to provide an outer body having (See annotated view of Figures 10-b, provided above, #1) an inner surface (2); an inner body (3) disposed within the outer body (1) and including an aperture (26-36); and a channel (40) formed in an inner surface (2) and having a terminal end located proximate to the aperture (26-36) to form a resonator.
	Because Suzuki teaches three separate components (inner body, partition walls and outer body) to form the channel/resonator, and Baars teaches forming with channel within a thickness of the outer body wall, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Suzuki, with the apparatus of Baars, so as to provide simple substitution of one known manufacturing technique for another, to provide the predictable result of successfully forming the Helmholtz resonator channels between an inner body and outer body by creating the channels within a thickness of the outer body as taught by Baars, as opposed to providing a separate partition wall in between the inner and outer bodies as taught by  Suzuki.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007)
	With respect to claim 14, Baars teaches wherein the muffler is tuned to resonate at any one of a quarter wavelength, a half wavelength, or a full wavelength of a target frequency (Col. 6, Lines 7-11).  
	With respect to claim 15, Suzuki teaches wherein the channel (46/48 – including partition walls #42/44 having ribs #58) follows a circuitous path having angular corners (defined by ribs #58).  
	With respect to claim 16, Suzuki teaches wherein the inner body (2) is coupled to the outer body (1) via an interference fit.  
	With respect to claim 17, Suzuki teaches wherein a cross-section of the aperture (54) has one of a square, round, polygon, or amorphous shape.  
	With respect to claim 18, Suzuki teaches wherein a portion of the muffler (40) protrudes beyond a body of the pneumatic tool (14/20)
	With respect to claim 19, Suzuki teaches wherein the outer body (1) has a shape that corresponds to an inner surface of the air exhaust passage (30).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers the obvious combination of Suzuki and Baars to teach all of the limitations as claimed by Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to pneumatic tool exhaust muffler are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837